DETAILED ACTION
	1.	This action is in response to the appeal brief filed on 6/15/21. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, see the appeal brief, filed on 6/15/21, with respect to the rejection(s) of claim(s) 1, 3, and 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art(s).

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a respective bidirectional switch” (in claims 3, 6, 8, 12, 15, and 17)
	must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes: Applicant’s figures 1 and 4-6 show a semiconductor switch 116 that is not a bidirectional switch. In addition, Applicant’s figure 1 and ¶ 32 merely disclose the bidirectional switches of the first to third half bridge that applies for claims 3 and 11. Nowhere in the drawing and/or the specification describe “a respective bidirectional switch”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 1, 4, 9, 13, and 18 are objected to because of the following informalities:  
Claim 1 (similarly in claims 4, 9, 13, and 18) recited the limitation “a metal-oxide-semiconductor field- effect transistor and a high electron mobility transistor, and …a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor” should be replaced with “a metal-oxide-or a high electron mobility transistor, and …a gallium nitride high electron mobility transistor or a silicon-carbide metal-oxide-semiconductor field-effect transistor”. Since, the applicant’s specification merely stated that the semiconductor switch is a MOSFET or an HEMT and the first switch may be implemented using Gan-HEMTs or SiC-MOSFET. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 3 and 12 recites the limitation “wherein a respective bidirectional switch is configured to conduct a second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal is sent to the first terminal of the respective bidirectional switch. It is unclear to how and where “a second current” 

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribarich et al. (US 9577530).
Regarding claim 1: Ribarich et al. disclose a switching circuit (i.e. figure 1) comprising: 
a diode (i.e. D1) comprising an anode and a cathode; 
a semiconductor switch (i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2) of the semiconductor switch (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106); and 
(i.e. M1) (i.e. Col. 3, lines 54-57) comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1), wherein the first bidirectional switch (i.e. M1) is configured to conduct a second current (i.e. current through M1) from the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1) to the third terminal (i.e. SM1) of the first bidirectional switch (i.e. M1) or from the third terminal of the first bidirectional switch to the second terminal of the first bidirectional switch when a second on-state signal (i.e. signal to GM1) is sent to the first terminal (i.e. GM1) of the first bidirectional switch (i.e. M1).  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530).
Regarding claim 2: Ribarich et al. discloses the semiconductor switch is a type of semiconductor selected from the group consisting of a metal-oxide-semiconductor field- effect transistor and a high electron mobility transistor and that one or more of switches 105 and 106 may be a FET. In one embodiment one or more of switches 105 (i.e. Col. 8, lines 41-50), but does not specifically disclose the first bidirectional switch includes a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor.  
 	However, it would have been an obvious matter of design choice to modify Ribarich et al. invention having the GaN base bidirectional switches with a gallium nitride high electron mobility transistor in order to provide high efficiently switching. Since, applicant has not discloses that a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ribarich et al.’s invention.

13.	Claims 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530) in view of Ohashi et al. (US 20100067264).
Regarding claim 3: Ribarich et al. disclose a switching circuit (i.e. figure 1) for a current source inverter comprising: 
a diode (i.e. D1) comprising an anode and a cathode; 
(i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2)  of the semiconductor switch (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106); 
a first bidirectional switch (i.e. M1) (i.e. Col. 3, lines 54-57)comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1), wherein the third terminal (i.e. SM1) is connected to a first line (i.e. ground line),
 but does not specifically disclose a first half-bridge comprising a second bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a third bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the second bidirectional switch and the third bidirectional switch are connected in series between a second line and the first line; and 
a second half-bridge comprising a fourth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a fifth bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the fourth 
wherein a respective bidirectional switch is configured to conduct a second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the second line is connected to the cathode of the diode.  
Ohashi et al. disclose a power converter (i.e. figures 1-3 and 8-13) comprising a first half-bridge (i.e. first half-bridge of 8) comprising a second bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a third bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the second bidirectional switch (i.e. top switch) and the third bidirectional switch (i.e. bottom switch) are connected in series between a second line (i.e. upper bus line) and the first line (i.e. lower bus line); and 
a second half-bridge (i.e. second half-bridge of 8) comprising a fourth bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a fifth bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the fourth bidirectional switch (i.e. top switch) and the fifth bidirectional switch (i.e. bottom switch) are (i.e. upper and lower bus line); and 
(i.e. figure 2: 4 is an alternative configuration of the bridge rectifier of figure 3: 6) wherein a respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7) is configured to conduct a second current (i.e. current of the switch) from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch (i.e. see the configuration of the third bidirectional switch in figures 10 or 11) or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal (i.e. signal to the gate of the bidirectional switch) is sent to the first terminal of the respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7 and figures 10-11), 
wherein the second line (i.e. top bus line) is connected to the cathode of the diode (i.e. 7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 4: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is a type of semiconductor selected from the group consisting of a 
Regarding claim 5: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is configured to block a positive voltage applied between the third terminal and the second terminal of the semiconductor switch when an off-state signal is sent to the first terminal of the semiconductor switch.  
Regarding claim 6: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 8: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch.  
Ohashi et al. disclose a power converter (i.e. figures 1-3) comprising the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the 
Regarding claim 9: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. 
 	However, it would have been an obvious matter of design choice to modify Ohashi et al. invention to have the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. Since, applicant has not discloses that a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ohashi et al.’s invention.
 	Regarding claim10: Ribarich and Ohashi et al. disclose the limitation of the 
 	However, it would have been an obvious matter of design choice to modify Ribarich and Ohashi et al. invention to have the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-effect transistor. Since, applicant has not discloses that the silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ribarich and Ohashi et al.’s inventions.
 	Regarding claim 11: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the sixth bidirectional switch and the seventh bidirectional switch are connected in series between the second line and the first line.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.

14.	Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarich et al. (US 9577530) in view of Lee et al. (US 8130524) Ohashi et al. (US 20100067264). 
Regarding claim 12: Ribarich et al. disclose (i.e. figure 1) a current source inverter comprising: 
an inductor (i.e. L1); and 
a switching circuit (i.e. circuit of 100) connected to the inductor (i.e. L1), 
the switching circuit (i.e. circuit of 100) comprising a diode (i.e. D1) comprising an anode and a cathode; 
a semiconductor switch (i.e. 106) comprising a first terminal (i.e. GM2), a second terminal (i.e. SM2), and a third terminal (i.e. DM2), wherein the semiconductor switch (i.e. 106) is configured to conduct a first current (i.e. I1) from the second terminal (i.e. SM2) to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106) when a first on-state signal (i.e. signal to GM2) is sent to the first terminal (i.e. GM2)  of the semiconductor switch (i.e. 106), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. SM2) of the semiconductor switch (i.e. 106) and the cathode of the diode (i.e. D1) is connected to the third terminal (i.e. DM2) of the semiconductor switch (i.e. 106); 
a first bidirectional switch (i.e. M1) (i.e. Col. 3, lines 54-57)comprising a first terminal (i.e. GM1), a second terminal (i.e. DM1), and a third terminal (i.e. SM1), wherein the anode of the diode (i.e. D1) is connected to the second terminal (i.e. DM1) of the first bidirectional switch (i.e. M1), wherein the third terminal (i.e. SM1) is connected to a first line (i.e. ground line),
but does not specifically disclose a filter; and a switching circuit connected between the inductor and the filter,
a first half-bridge comprising a second bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a third bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the second bidirectional switch and the third bidirectional switch are connected in series between a second line and the first line; and 
a second half-bridge comprising a fourth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a fifth bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the fourth 
wherein a respective bidirectional switch is configured to conduct a second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the second line is connected to the cathode of the diode.  
	Lee disclose a power converter (i.e. figure 7) comprising a filter (i.e. filter of 70); and a switching circuit (i.e. D1, 25, 27, D3) connected between the inductor (i.e. 23) and the filter (i.e. filter of 70).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Lee et al. in order to produce a stable output AC voltage for a load.
Ohashi et al. disclose a power converter (i.e. figures 1-3 and 8-13) comprising a first half-bridge (i.e. first half-bridge of 8) comprising a second bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a third bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the second bidirectional switch (i.e. top switch) and the third bidirectional switch (i.e. bottom switch) are connected in series between a second line (i.e. upper bus line) and the first line (i.e. lower bus line); and 
(i.e. second half-bridge of 8) comprising a fourth bidirectional switch (i.e. top switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7) and a fifth bidirectional switch (i.e. bottom switch) comprising a first terminal, a second terminal, and a third terminal (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7), wherein the fourth bidirectional switch (i.e. top switch) and the fifth bidirectional switch (i.e. bottom switch) are connected in series between the second line and the first line (i.e. upper and lower bus line); and 
(i.e. figure 2: 4 is an alternative configuration of the bridge rectifier of figure 3: 6) wherein a respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7) is configured to conduct a second current (i.e. current of the switch) from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch (i.e. see the configuration of the third bidirectional switch in figures 10 or 11) or from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when a second on-state signal (i.e. signal to the gate of the bidirectional switch) is sent to the first terminal of the respective bidirectional switch (i.e. switch of 4) (i.e. ¶ 3-7 and figures 10-11), 
wherein the second line (i.e. top bus line) is connected to the cathode of the diode (i.e. 7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for 
Regarding claim 13: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is a type of semiconductor selected from the group consisting of a metal-oxide-semiconductor field- effect transistor and a high electron mobility transistor.  
Regarding claim 14: Ribarich et al. discloses (i.e. figure 1) wherein the semiconductor switch is configured to block a positive voltage applied between the third terminal and the second terminal of the semiconductor switch when an off-state signal is sent to the first terminal of the semiconductor switch.
Regarding claim 15: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch.  
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) the respective bidirectional switch is configured to block a voltage and a current when an off-state signal is sent to the first terminal of the respective bidirectional switch (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of 
Regarding claim 17: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional switch when the second on-state signal is sent to the fourth terminal of the respective bidirectional switch.  
Ohashi et al. disclose a power converter (i.e. figures 1-3) comprising the respective bidirectional switch further comprises a fourth terminal, wherein the respective bidirectional switch is configured to conduct the second current from the second terminal of the respective bidirectional switch to the third terminal of the respective bidirectional switch when the second on-state signal is sent to the first terminal of the respective bidirectional switch, wherein the respective bidirectional switch is configured to conduct the second current from the third terminal of the respective bidirectional switch to the second terminal of the respective bidirectional (i.e. see configuration of the bidirectional switch in figures 8-13).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.
Regarding claim 18: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. 
 	However, it would have been an obvious matter of design choice to modify Ohashi et al. invention to have the first bidirectional switch, the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include a transistor selected from the group consisting of a gallium nitride high electron mobility transistor and a silicon-carbide metal-oxide-semiconductor field- effect transistor. Since, applicant has not discloses that a transistor selected from 
Regarding claim19: Ribarich and Ohashi et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-effect transistor.  
 	However, it would have been an obvious matter of design choice to modify Ribarich and Ohashi et al. invention to have the first bidirectional switch includes the gallium nitride high electron mobility transistor, wherein the second bidirectional switch, the third bidirectional switch, the fourth bidirectional switch, and the fifth bidirectional switch include the silicon-carbide metal-oxide-semiconductor field-effect transistor. Since, applicant has not discloses that the silicon-carbide metal-oxide-semiconductor field-effect transistor solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Ribarich and Ohashi et al.’s inventions.
 	Regarding claim 20: Ribarich et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a 
 Ohashi et al. disclose a power converter comprising (i.e. figures 1-3) a third half-bridge comprising a sixth bidirectional switch comprising a first terminal, a second terminal, and a third terminal and a seventh bidirectional switch comprising a first terminal, a second terminal, and a third terminal, wherein the sixth bidirectional switch and the seventh bidirectional switch are connected in series between the second line and the first line (i.e. see terminals of figures 8-13) (i.e. ¶ 3-7).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ribarich et al.’s invention with the power converter as disclose by Ohashi et al., because the power consumption of motors has been increased in homes, industries, and transportation systems, for example, and reducing such a power consumption of motors is important considering the recent energy-saving-oriented society and the continuous increase of electric energy availability. For optimizing the energy for use in a motor, the motor is controlled in terms of output rotation speed using an AC-to-AC power conversion apparatus.

Allowable Subject Matter
15.	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838